Exhibit 10.30

Description of Compensation and Benefits for Non-Employee Directors

Active non-employee directors of United Continental Holdings, Inc. (the
“Company”) elected by the holders of the Company’s Common Stock (for purposes of
this summary, “non-employee directors”) receive the compensation and benefits
described in this summary.

Cash and Equity Compensation. Active non-employee directors receive the
following annual cash and equity compensation: (i) cash retainer of $85,000;
(ii) lead independent director receives additional cash retainer of $25,000;
(iii) grant of $125,000 of restricted stock units granted following election to
the Board at the annual meeting of stockholders and valued based on the average
of the high and low sales prices of the Company’s common stock on the date of
grant; (iv) Chair of the Audit Committee receives $25,000 and members receive
$15,000; and (v) Chair of each of the Compensation, Executive, Finance,
Nominating/Governance, and Public Responsibility Committees receive $20,000 and
members receive $12,500.

Travel Benefits.

UATP Travel Card. Each non-employee director receives a UATP Travel Card to be
used for leisure travel on the Continental and United systems. The annual travel
limit of the UATP Travel Card for 2015 is $42,378.

Space Available Travel. In addition to the UATP Travel Card, each non-employee
director and his or her eligible family members receive space available flight
passes.

Tax Gross-Up. Each non-employee director is entitled to an annual tax gross-up
payment for travel. The annual limit for 2015 is $29,136. The gross-up is
intended to reimburse a non-employee director for taxes incurred as a result of
including the leisure travel benefits in his or her income.

Club Membership. Each non-employee director and the non-employee director’s
spouse or qualified domestic partner receives membership in the United Club (or
any successor program).

Frequent Flyer Status. Each non-employee director and the non-employee
director’s spouse or qualified domestic partner receives 1K Global Services
Status.

Lifetime Benefits. A non-employee director who (i) served as a member of the
Board on October 1, 2010 or (ii) becomes a member of the Board following
October 1, 2010 and attains at least five consecutive years of service, shall be
eligible to receive, along with his or her spouse or qualified domestic partner,
a UATP Travel Card, club membership and frequent flyer status for his or her
lifetime. Non-employee directors who were eligible to receive reimbursement for
taxes incurred on post-separation flight benefits pursuant to a similar policy
with UAL Corporation or Continental Airlines, Inc. prior to October 1, 2010 will
receive tax gross-up payments for the lifetime of the non-employee director.

Survivorship Benefits. Non-employee directors elected by the holders of the
Company’s Common Stock who served as a member of the Board on October 1, 2010
will have certain survivorship benefits, which are available to such
non-employee director’s surviving spouse or



--------------------------------------------------------------------------------

qualified domestic partner. The survivorship benefits shall include an annual
survivor travel limit granted annually on January 1 of each calendar year during
the fifteen calendar year period beginning January 1st of the calendar year
following the non-employee director’s death and ending on December 31st of the
year of the fifteenth anniversary of the non-employee director’s death (such
annual survivor benefit amount to be equal to thirty percent of the value of the
annual director flight benefit provided under the UATP at the time of such
non-employee director’s death). Survivorship benefits are not eligible to
receive any form of tax reimbursement or tax gross-up protection from the
Company.

Charitable Tickets. Each non-employee director receives up to 10 round-trip
tickets annually to donate to qualified charities.

Charitable Contribution Matching Program. The Company will provide matching cash
payments to nonprofit organizations to which an active non-employee director
makes a personal contribution in the amount of $20,000 per year. In the case of
each ALPA and IAM director, the Company will provide matching cash payments to
organizations to which the director or their respective union contributes up to
$20,000 per year in the aggregate.

Directors’ and Officers’ Liability Insurance and Indemnification. The Company
has a policy that provides liability insurance for directors and officers of
United Continental Holdings, Inc. and its subsidiaries. The Company also
provides indemnification for directors as set forth in the Restated Certificate
of Incorporation of United Continental Holdings, Inc.